Citation Nr: 1536908	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  10-00 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart disability.

3.  Entitlement to service connection for a lung disability.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.

7.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the right shoulder prior to December 20, 2010, and in excess of 30 percent from December 20, 2010, to May 18, 2011, and beginning July 1, 2012.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971 and from September 1974 to July 1976.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in October 2012.  A transcript of that hearing is of record. 

When this case was before the Board in April 2013, it was remanded for additional development and adjudicative action.  While the case was in remand status, the RO issued a May 2015 rating decision granting a 30 percent rating for right shoulder degenerative joint disease effective December 20, 2010, a temporary total rating of 100 percent following surgery from May 18, 2011, to June 30, 2012, and 30 percent rating effective July 1, 2012.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Board observes that the Veteran filed a timely notice of disagreement in December 2014 and requested DRO review in response to an August 2014 rating decision denying service connection for a skin disability, to include as due to exposure to herbicides.  To date, the record does not show that the Veteran has been provided a statement of the case in response to the notice of disagreement.  Because the notice of disagreement placed the issue in appellate status, the issue must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Additionally, the Veteran submitted a written request for a Board videoconference hearing in May 2015, before the claims were recertified to the Board.  Since videoconference hearings before the Board are scheduled by the RO, this case must be remanded for that purpose.

Accordingly, this case is REMANDED to the RO for the following actions:

1. The RO should issue to the Veteran and his attorney a statement of the case on the issue of entitlement to service connection for a skin disability and inform them of the requirements to perfect an appeal with respect to this new issue.

2.  The RO should schedule the Veteran for a videoconference hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




